UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 June 28, 2012 Commission File No.: 001-34830 D. MEDICAL INDUSTRIES LTD. (Translation of registrant’s name into English) 3 HaSadna St. Tirat Carmel 39026 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934. Yes o No x D. Medical Industries Ltd. (the "Company") hereby announces the results of an offering in Israel pursuant to a Shelf Offering Report filed with the Israel Securities Authority ("ISA") on June 28, 2012 (the "Shelf Offering Report") and pursuant to the Company's shelf prospectus dated September 12, 2011. Under the Shelf Offering Report, the Company has offered up to 2,104,500 ordinary share of the Company, par value NIS 0.32 per share (the "Shares") (including an over-allotment of 274,500 Shares). The Shares were offered in units, where each unit consisted of 30 Shares (the "Units") with a minimum price per unit of NIS 33 (approximately US$8.36, based on the latest exchange rate published by the Bank of Israel). The Units were offered by way of an auction, following which NIS 33 was determined as the offering price (the "Offering Price"). A total of 7 requests to purchase 54,194 Units were received. All 7 requests to purchase 54,194 Units were fully accepted in consideration for a price equal to the Offering Price. Based on the results of the shelf offering, the Company is issuing a total of 1,625,820 Shares and for a total gross consideration of approximately NIS 1,788 thousand. The Shares are not registered under the U.S. Securities Act of 1933, as amended, and cannot be offered or sold in the United States absent registration or applicable exemption from the registration requirements. This Form 6-K does not constitute an offer to sell or the solicitation of an offer to buy any securities. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: June 28, 2012 D. MEDICAL INDUSTRIES LTD. (Registrant) By:/s/ Amir Loberman ————— Amir Loberman Chief Financial Officer
